DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leanord et al. (WO 2014/183198).
Regarding claim 1, Leanord discloses an object moving mechanism (fig. 13 shows left- and right-side biasing elements 37 which are disclosed by para. 53 as being differently configured, i.e. one motorized and one passive), comprising: a supporting device (passive biasing element 37, para. 53; fig. 14b) that supports (via second counter balance mechanism 15, paras. 40, 53) a movement object (14); and a driving device (motorized biasing element 37, para. 53; fig. 14b) that moves (via motorized lead screw 140 driven by motor, paras. 39, 53, 97) the movement object (14), wherein: the driving device (motorized 37) includes: a driving section (motor 142); an operating member (40, 45, 140 of motorized 37) that operates in a forward and backward direction (fig. 14b most clearly shows the claimed configuration, where 40 and 114 reciprocate through threaded connection to lead screw 140) by drive of the driving section (142); and a driving-device-side energizing member (68 of motorized 37) that energizes (via spring force) the movement object (14), and the supporting device (passive 37) includes: a connecting portion (38 of passive 37) that connects (via 14) to the operating member (40, 45, 140 of motorized 37); a driven member (40, 45, 140 of passive 37; see paras. 39, 53) that is driven (lead screw [of passive 37] is free to rotate about its longitudinal axis, paras. 39, 97) by operation (i.e., motorized 37 is driven to lift 14, which also lifts respective elements of passive 37) of the operating member (40, 45, 140 of motorized 37); a supporting-device-side energizing member (68 of passive 37) that energizes (the scope of the term “energizes” includes the counter-balancing spring force) the driven member (40, 45, 140 of passive 37); and a regulation mechanism (15) that restrains or allows movement of the driven member (40, 45, 140 of passive 37), wherein the regulation mechanism (15) allows the driven member (40, 45, 140 of passive 37) to be driven by operating force of the operating member (40, 45, 140 of motorized 37, which lifts 14 and the respective elements of passive 37) by drive (via 142) of the driving device (motorized 37), and restrains (via frictional force of 15) the driven member (40, 45, 140 of passive 37) from being driven by movement of the operating member (40, 45, 140 of motorized 37) with energizing force (counter-balancing spring force of 68) of the supporting-device-side energizing member (68 of passive 37).

    PNG
    media_image1.png
    478
    412
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    782
    1178
    media_image2.png
    Greyscale

Regarding claim 2, Leanord discloses the object moving mechanism according to claim 1, wherein: the regulation mechanism (15) includes a brake spring (51) that generates braking force (i.e., friction) by increasing and decreasing frictional force due to diameter enlargement and diameter reduction (e.g., as most clearly shown in figs. 6, 15, or 18a; see discussion of para. 85).  

Claim Rejections - 35 USC § 103
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Leanord et al. (WO 2014/183198), in view of Buchholz (EP 1 186 800). 
Regarding claim 3, Leanord discloses the object moving mechanism according to claim 2, wherein: the driving device (motorized 37) further includes a driving-device-side housing (112, 114 of motorized 37) that is provided with a connecting portion (38 of motorized 37) connecting to the movement object (14), the driving section (142) is provided in (unlabeled in fig. 14c, but shown more clearly in fig. 14a) the driving-device-side housing (112, 114 of motorized 37), the operating member (40, 45, 140 of motorized 37) includes: an operating-member-side spindle member (140 of motorized 37) that rotates by the drive of driving section (142); a nut member (45 of motorized 37) that is screwed with the operating-member-side spindle member (140 of motorized 37); and a moving member (40 of motorized 37) that is connected (fig. 14c) to the nut member (45 of motorized 37), and the supporting device (passive 37) includes a supporting-device-side housing (112, 114 of passive 37) that is provided with the connecting portion (38 of passive 37) connecting to the movement object (14), the driven member (40, 45, 140 of passive 37) includes: a rotatable driven-member-side spindle member (140 of passive 37); a nut member (45 of passive 37) that is screwed with the driven-member-side spindle member (140 of passive 37); and a moving member (40 of passive 37) that is connected to the nut member (45 of passive 37). 
Leanord does not disclose the driven-member-side spindle member (140 of passive 37) is provided with a rotating member that rotates with the driven-member-side spindle member, the brake spring is fittingly attached to an outside of the rotating member, and an outer member that is connected to the supporting-device-side housing and is provided outside of the brake spring, wherein the outer member is provided at a position which restricts rotation, with respect to the rotating member, of the brake spring by friction with the brake spring when the drive of driving device is stopped, and which allows the rotation of the brake spring by reduction in diameter of the brake spring as a result of rotation of the rotating member when the driving device drives. 
Buchholz teaches an actuator self-locking braking mechanism (13) with two interlocking coupling halves (13a, 13b) encircled by a wrap spring (17), where the coupling halves (13a, 13b) and wrap spring (17) are inserted into a brake sleeve (18); and teaches that, when the drive motor 11 is switched on, the wrap spring (17) is uninhibited by the coupling halves (13a, 13b), but when the drive motor 11 is switched off, one coupling half (13b) turns in relation to the other coupling half (13a), causing the coils of the wrap spring (17) to expand against the surface of brake sleeve (18) and to provide a locking frictional force. 

    PNG
    media_image3.png
    366
    754
    media_image3.png
    Greyscale

Further, in translated para. 8, Buchholz evidences to one of ordinary skill of the art that the advantage of the design is that the load is transferred over a larger area and the system is more secure. Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the self-locking braking mechanism as taught by Buchholz in place of the friction counterbalance mechanism 15 of Leanord, for the expected benefit of transferring the load over a larger area and providing a more secure arrangement.  
The combination as motivated above, which replaces the “regulation mechanism 15” of Leanord, suggests the pertinent limitations of Claims 1-3 as follows: a regulation mechanism (Buchholz: 13) that restrains or allows movement (Buchholz: translated para. 15) of the driven member (Leanord: 40, 45, 140 of passive 37), wherein the regulation mechanism (Buchholz: 13) allows the driven member (Leanord: 40, 45, 140 of passive 37) to be driven by operating force of the operating member (Leanord: 40, 45, 140 of motorized 37, which lifts 14 and the respective elements of passive 37) by drive of the driving device (Leanord: motorized 37), and restrains the driven member (Leanord: 40, 45, 140 of passive 37) from being driven by movement of the operating member (Leanord: 40, 45, 140 of motorized 37) with energizing force (Leanord: counter-balancing spring force of 68) of the supporting-device-side energizing member (Leanord: 68 of passive 37); wherein: the regulation mechanism (Buchholz: 13) includes a brake spring (Buchholz: 17) that generates braking force (Buchholz: friction between 17 and 18) by increasing and decreasing frictional force due to diameter enlargement and diameter reduction (Buchholz: translated para.); a rotating member (Buchholz: 13b) that rotates with (Buchholz: translated para. 15) the driven-member-side spindle member (Leanord: 140 of passive 37), the brake spring (Buchholz: 17) is fittingly attached to an outside (Buchholz: fig. 1) of the rotating member (Buchholz: 13b), and an outer member (Buchholz: 18) that is connected to the supporting-device-side housing (Leanord: 112, 114 of passive 37) and is provided outside (Buchholz: fig. 1) of the brake spring (Buchholz: 17), wherein the outer member (Buchholz: 18) is provided at a position which restricts rotation (Buchholz: translated para. 15), with respect to the rotating member (Buchholz: 13b), of the brake spring (Buchholz: 18) by friction (Buchholz: translated para. 15) with the brake spring (Buchholz: 18) when the drive of driving device (Leanord: motorized 37) is stopped (Buchholz: translated para. 15), and which allows the rotation of the brake spring (Buchholz: 17) by reduction in diameter (Buchholz: translated para. 15) of the brake spring (Buchholz: 17) as a result of rotation of the rotating member (Buchholz: 13b) when the driving device drives (Leanord: motorized 37). 

Response to Arguments
Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
The thrust of Applicant’s arguments are that the prior art of Leanord does not disclose the claimed driving-device-side energizing member (Remarks, pages 6-7). This is not persuasive. Para. 97 gives the motor-gear assembly 136 as having a motor 142 and power screw 140; and para. 99 gives a power spring 98 coiled around power screw 140 to assist “in raising the lift gate 14 both in its powered and un-powered modes of the electromechanical strut 37”. Plainly, both struts 37 are disclosed as having springs 98; and the struts 37 are disclosed as being “differently configured” in that one has a driving-motor assembly (i.e., “active” or “powered”) and one does not (i.e., “passive” or “un-powered”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658